Citation Nr: 1808344	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  10-39 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of the Department of Veterans Affairs (VA) compensation benefits in the amount of $17,361.87.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1975 to January 1979. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination by the Committee on Waivers and Compromises (COWC) of VA's Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's request for waiver of an overpayment of VA compensation on the basis that he had failed to initiate a timely request for waiver.

In March 2014, the Board determined that the Veteran initiated a timely request for waiver and remanded the issue of a request for waiver of an overpayment of VA compensation.

The Veteran failed to appear for a Travel Board hearing scheduled in October 2015 and, as of this date, no response has been received by the Veteran.  Accordingly, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

In December 2015, June 2017, and November 2017, the Board remanded the case for additional evidentiary development, and it has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

As noted above, the issue on appeal was last remanded by the Board in November 2017.  In part, the Board directed the AOJ to provide the Veteran with an opportunity to submit an updated VA Form 5655, Financial Status Report.  Nevertheless, as of this date, the requested development in the November 2017 remand has not been completed.  "[A] remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the November 2017 remand is necessary prior to appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.

Accordingly, the directives in the November 2017 remand must be enacted by the AOJ.  

Accordingly, the case is REMANDED for the following actions:

1.  Give the Veteran another opportunity to submit an updated VA Form 5655, Financial Status Report, listing all monthly income, monthly expenses, and assets (to include bank account information).  It must be noted in the Veteran's claim file that this action was completed.

2.  Review the claims file and ensure that the foregoing development action has been conducted and completed in full.  In this regard, ensure that all outstanding records are associated with the electronic file as identified above.  If any development is incomplete, appropriate corrective action is to be implemented.  See Stegall at 268.

3.  Then, readjudicate the request for a waiver of recovery of an overpayment of VA compensation benefits on the merits.

4.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

